15DETAILED ACTION 
REASONS FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance:
Principles of Law for Claim Construction
Examiner are instructed to construct under broadest reasonable interpretation in light of the Spec. (MPEP 2111.) That is, the best meaning typically comes from the Specification. MPEP 2111.01 (discussing “best source”). However, it is a truism that such construction must be consistent with a POSITA. At times, Applicant Specification leaves out nuts and a bolts as this is the preference in common drafting practice. Accordingly, the Examiner may need to resort to extrinsic evidence in order to create a construction consistent with a POSITA. MPEP 2111.01(III). Such is the case here.

Facts
Applicant’s PGPUB disclose MAC key in paras. 0028 “digitally sign the encrypted payload”, 0041 “generate…the MAC key…based on the device fingerprint and a root key”, 0042, 0043 “MAC key…based on the device fingerprint”, 0044, 0047-0049. Specifically, para. 0041 of the PGPUB discloses: “The MAC key (e.g., a message authentication code key) may be used to digitally sign the encrypted account payload.”
Examiner submits, while Applicant’s Spec. does not disclose details of the MAC key, it is appreciated by a POSITA, when reading Mendez, that a MAC key is a symmetric key. Mendez at p. 353; Chandramouli at p. 3 (“symmetric MAC key”); see also Mendez at p. 229 (CBC chaining).

with a symmetric key. Mendez discloses that symmetric digital signatures may be used1. See, e.g., Mendez at p. 472 (disclosing Arbitrated digital signatures); see generally Mendez at Chapter 11.
Lastly, it can be appreciated that the MAC key provides the integrity of data. (Chandramouli at p. 3.)

Claim Construction
Claim Language
Construction under BRI
generating…a message authentication code (MAC) key…based on a numerical value contained with the device fingerprint
generating…a message authentication code key, wherein the MAC key is a symmetric key, wherein the MAC key provides data integrity
digitally signing….using the MAC key
digitally signing…by applying a MAC key with a corresponding symmetric key algorithm


Prosecution History 
In Final Rejection (02/01/2021), Examiner applied the art of LeSaint and submitted that “digitally signing, by…using the MAC key (para. 205)” was taught. Final Rejection at p. 20. A review of the record shows only a MAC (i.e. a message authentication code), not a MAC key that is being applied to the package.


    PNG
    media_image1.png
    750
    963
    media_image1.png
    Greyscale

Figure 1 reproduced from LeSaint Fig. 12 (disclosing merely a MAC, not a MAC key)

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS G KERITSIS whose telephone number is (313)446-6591.  The examiner can normally be reached on Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hayes John can be reached on (571) 272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DENNIS G KERITSIS/Examiner, Art Unit 3685                                                                                                                                                                                                        
/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685                                                                                                                                                                                                        


    
        
            
        
            
    

    
        1 Examiner notes that asymmetric keys typically perform digital signatures.